9DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II encompassing claims 9-14 and 17-18 in the reply filed on November 28, 2022 is acknowledged.
Claims 1-8, 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on11/18/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claims 9 and 17 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Similarity is noted on page 14, line 1 of the specification as, “similarity may be determined based on the distances in the vector space between the quantitative parameters of medical images” but it doesn’t determine which of the distances would be considered similar versus dissimilar. 
The examiner will go on record to interpret similarity as distances resembling one another, but not being identical.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2019/0197688 to Moriwaki et al. (hereinafter Moriwaki).
Regarding independent claim 9, Moriwaki discloses a similar case retrieval method that is performed by a computing system (abstract, “A similar case image search method performed by a computer”), the similar case retrieval method comprising:
receiving a second medical image via user input (Figures 1-2; paragraph 0033, “The CT device 110 scans the inside of the patient's body by radiation or the like, and executes processing by use of a computer to generate a CT image including a plurality of slice images of the patient, as a medical image (such processing will be hereinafter referred to as "capture the CT image"). The CT device 110 transmits the captured CT image to the similar case image search apparatus 120;” see also paragraph 0037, the display control unit 143 serves as a user input, inter alia, interacting with a radiologist on CT images acquired from CT device 110);
performing image processing on the second medical image (paragraph 0004, “the similar case image search apparatus preferably divides the lung field area in the medical image of the diagnosis subject into areas suitable for the image diagnosis (for example, central area, peripheral area, and so on);” dividing the areas is read as image processing), and
segmenting at least one anatomical region in the second medical image (paragraph 0004, “the similar case image search apparatus preferably divides the lung field area in the medical image of the diagnosis subject into areas suitable for the image diagnosis (for example, central area, peripheral area, and so on);” dividing the areas is read as image processing and segmentation);
generating a second quantitative parameter for at least one anatomical region based on quantitative measurement conditions that can be measured in the second medical image (paragraph 0036, “For each of the slice images of the CT image of a diagnosis subject captured by the CT device 110, the search unit 142 counts the number of lesion pixels in each of the lung fields to generate histograms”; histogram is a measured quantitative parameter); and
retrieving at least one first medical image having a first quantitative parameter similar to the second quantitative parameter of the second medical image from a database based on a similarity with the second quantitative parameter (paragraph 0036, “The search unit 142 searches for a histogram that is similar to the histogram generated for the CT image of the diagnosis subject among histograms for CT images of search subjects, which are stored in the features information DB 150. In this manner, the search unit 142 searches for the CT image of a similar case similar to the CT image of the diagnosis subject.”).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, Moriwaki further discloses wherein: 
the segmenting comprises segmenting a plurality of anatomical regions in the second medical image (abstract, “dividing the lung field area into a central area and a peripheral area based on a shape of the lung field area;” paragraph 0004, “the similar case image search apparatus preferably divides the lung field area in the medical image of the diagnosis subject into areas suitable for the image diagnosis (for example, central area, peripheral area, and so on)”); and
the generating comprises generating a plurality of region- specific quantitative parameters for the plurality of respective anatomical regions (abstract, “counting the number of pixels indicating lesions in each of the divided central area and peripheral area;” paragraph 0004, “the similar case image search apparatus preferably divides the lung field area in the medical image of the diagnosis subject into areas suitable for the image diagnosis (for example, central area, peripheral area, and so on;” the pixel values are specific to the region they are derived from)
and generating a quantitative parameter vector (paragraph 0081, “The lesion detection unit 720 statistically processes the brightness value of each pixel of each of the generated blocks, thereby calculating a multidimensional vector.”), including the plurality of region-specific quantitative parameters generated for the plurality of respective anatomical regions, as the second quantitative parameter (paragraph 0081, “The lesion detection unit 720 statistically processes the brightness value of each pixel of each of the generated blocks, thereby calculating a multidimensional vector.”; see also the “generating” analysis preceding this step).
Regarding dependent claim 11, the rejection of claim 9 is incorporated herein. Additionally, Moriwaki further discloses wherein the generating comprises:
extracting at least one second region for the at least one anatomical region based on the quantitative measurement conditions (paragraph 0087, “The division curve generation unit 750 is an example of the division unit, and executes division curve generation processing. Specifically, the division curve generation unit 750 internally divides the contour of the lung field area of each slice image, which is notified from the contour identification unit 730, based on the proportion notified from the central area model acquisition unit 740 for each slice image, thereby calculating division points;” the division curve is based upon the central and peripheral areas and the central area model unit; paragraph 0098, “FIG. 9A illustrates the slice image 800 acquired before the contour identification processing of the contour identification unit 730. FIG. 9B illustrates the case where the contour identification unit 730 extracts the lung field areas 810, 820 from the slice image 800, and identifies contours 911, 912 of the lung field areas 810, 820;” the contour (i.e. of the outside of the region) is the second region) and generating a second quantitative parameter associated with the at least one second region and the at least one anatomical region by quantifying at least one of a spatial ratio of a space occupied by the at least one second region within the at least one anatomical region and a spatial distribution including a size and number of the at least one second region in association with the at least one anatomical region (paragraph 0086, “The central area model acquisition unit 740 acquires the central area model to identify the proportion of the central area and the peripheral area in the lung field area of each slice image, and notifies the proportion to the division curve generation unit 750”).
Regarding independent claim 17, the rejection of claim 9 applies directly. Additionally, Moriwaki further discloses a computing system for performing similar case retrieval (abstract, “A similar case image search method performed by a computer”), the computing system comprising at least one processor (Figure 2, element 201, “CPU”), wherein the at least one processor is configured to: perform the method of claim 1 (see claim 1).
Regarding dependent claim 18, the rejection of claim 17 is incorporated herein. Additionally, the rejection of claim 10 applies directly. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki as applied to claim 11 above, and further in view of U.S. Publication No. 2016/0350911 to Igarashi et al. (hereinafter Igarashi).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, Moriwaki fails to explicitly disclose wherein the generating a second quantitative parameter associated with the at least one second region and the at least one anatomical region comprises:
extracting at least one Low Attenuation Area (LAA) or at least one air trap region within the at least one anatomical region as the at least one second region; and
generating the spatial ratio of the space occupied by the at least one second region within the at least one anatomical region as the second quantitative parameter associated with the at least one second region and the at least one anatomical region.
However, Igarashi discloses wherein the generating a second quantitative parameter associated with the at least one second region and the at least one anatomical region comprises:
extracting at least one Low Attenuation Area (LAA) or at least one air trap region within the at least one anatomical region as the at least one second region (paragraph 0004, “In the case of emphysema predominant COPD, an emphysematous lesion is extracted as a low attenuation area (LAA) with high-resolution (HR) computed tomography (CT)”); and
generating the spatial ratio of the space occupied by the at least one second region within the at least one anatomical region as the second quantitative parameter associated with the at least one second region and the at least one anatomical region (paragraph 0004, “A ratio of the low attenuation area to an entire lung determines advance degree and severity of the emphysema.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Igarashi in order to extract parts of a lung from image data, and further determine area ratios corresponding to varying anatomical objects (abstract).
Regarding dependent claim 13, the rejection of claim 11 is incorporated herein. Additionally, Igarashi in the combination further discloses wherein the generating a second quantitative parameter associated with the at least one second region and the at least one anatomical region comprises:
extracting at least one Low Attenuation Area (LAA) within the at least one anatomical region as the at least one second region (paragraph 0004, “In the case of emphysema predominant COPD, an emphysematous lesion is extracted as a low attenuation area (LAA) with high-resolution (HR) computed tomography (CT)”); and
generating the second quantitative parameter associated with the at least one second region and the at least one anatomical region based on a spatial distribution including the number of at least one second region based on the size of the at least one second region within the at least one anatomical region (paragraph 0004, “A ratio of the low attenuation area to an entire lung determines advance degree and severity of the emphysema.”).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki as applied to claim 9 above in view of Perez-Rovira, A., Kuo, W., Petersen, J., Tiddens, H. A. W. M., & de Bruijne, M. (2016). Automatic airway-artery analysis on lung CT to quantify airway wall thickening and bronchiectasis. In Medical Physics (Vol. 43, Issue 10, pp. 5736–5744). Wiley. https://doi.org/10.1118/1.4963214 (hereinafter “Perez-Rovira”), and further in view of Nakano, Y., Wong, J. C., de Jong, P. A., Buzatu, L., Nagao, T., Coxson, H. O., Elliott, W. M., Hogg, J. C., & Paré, P. D. (2005). The Prediction of Small Airway Dimensions Using Computed Tomography. In American Journal of Respiratory and Critical Care Medicine (Vol. 171, Issue 2, pp. 142–146). American Thoracic Society. https://doi.org/10.1164/rccm.200407-874oc (hereinafter “Nakano”).
Regarding dependent claim 14, the rejection of claim 9 is incorporated herein. Additionally, Moriwaki fails to explicitly disclose wherein the generating comprises:
segmenting an airway region within the at least one anatomical region;
calculating a lumen perimeter and a wall area using a segmented lumen and airway wall; and
generating, for each of at least one airway included in the at least one anatomical region, an airway wall area, normalized on an assumption that a perimeter of the lumen is 10 mm, as the second quantitative parameter.
However, Perez-Rovira discloses wherein the generating comprises:
segmenting an airway region within the at least one anatomical region (page 5737, right column – page 5738 left column, “initial segmentation of the airway was obtained using a classifier approach”);
calculating a wall area using a segmented lumen and airway wall (page 5740, Figure 3, “Wall area (aw);”); 
generating, for each of at least one airway included in the at least one anatomical region, an airway wall area (page 5740, Figure 3, “Wall area (aw);”), normalized on an assumption that a perimeter of the lumen is 10 mm, as the second quantitative parameter (page 5743, right column, “This paper presents a fully automatic method to quantify wall thickening and bronchiectasis in individual airway branches using the artery size as a normalizing factor;” page 5737, “an abnormally wide airway with an abnormally thick wall will look like a healthy large airway in terms of outer and lumen diameter and wall-to-lumen ratio. Pi10 (the square root of the wall area estimated for an airway with 10 mm lumen perimeter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Perez-Rovira in order to use a fully automated method to replace time-consuming manual annotations and visual scoring methods to quantify abnormal widening and thickening of air-ways (abstract).
Moriwaki and Perez-Rovira in the combination as a whole fail to explicitly disclose as further recited, however Nakano discloses calculating a lumen perimeter using a segmented lumen and airway wall (Page 2005, Figure 2, “the lumen and wall perimeter are measured by connecting the endpoints of the lines.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakano in order to use CT measurements of airways with a PI of .75 cm or more to estimate the dimensions of small conducting airways (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2019/0066847 discloses methods of content-based medical image retrieval

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668